DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because:

Claim 30 recites, non-functional descriptive material limitations, “A non-transitory computer readable storage medium… comprising code to…” in lines 1-2. 

“A non-transitory computer readable storage medium” merely serves a support for data instructions, and the data instruction will not impart/convey a patentable distinction when no functional relationship exists.

In particular, a non-transitory computer readable storage medium cannot process data instruction alone, and require enabling a computer processor/CPU to process the data instruction in order to impart/convey a patentable distinction of a claim.

As such, the functional language, “executing/processing data instruction stored in a non-transitory computer readable medium by a CPU or a computer processor” adds functional relationship to the clamed invention. 

Appropriate correction is required. (see MPEP 2111.05)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 11-15, 21-25, 28, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al (USPN 2015/0049732) in view of Chae et al (USPN 2021/0058914)

	Regarding claim 11, Xue discloses 
	a gNB comprising: (eNB comprising [0043, 0045], FIG. 1
	a processor adapted to determine that a direct link between a first User Equipment (UE) and a second UE should be established (processor, FIG. 1 #41, operable to monitor UEs, e.g. FIG. 1 #23, for D2D link suitability [0009-0011]
	a transmitter adapted to transmit information to the first UE and the second UE to enable a discovery procedure between the first UE and the second UE (RF transceiver, FIG. 1 #42, operable to transmit information to UEs to enable the UEs to search/discovery each other [0015, 0020], FIGs. 2-4
	Xue does not expressly disclose transmit information to enable a beam search procedure between the first UE and the second UE

	Chae discloses transmit information to enable a beam search procedure between the first UE and the second UE (base station/gNB transmits signaling information, e.g. resource pool, period, type, size, to UEs to enable the UE to perform beam search procedure with another UE [0109-0111, 0132, 0140], FIGs. 10, 11
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “transmit information to enable a beam search procedure between the first UE and the second UE” as taught by Chae into Xue’s system with the motivation to allow a base station to select a pair of UEs and to enable the UEs to initiate beam search to discover each other when the UEs have direct data for transmission to save time and LTE resources (Xue, paragraph [0009-0011, 0015], FIGs. 1, 2)

Claims 1, 21, 30 are rejected based on similar ground(s) provided in rejection of claim 11.

	Regarding claims 2, 12, 22, Xue discloses base station directing a specific UE, e.g. UE-A, to be a transmitter and another UE, e.g. UE-B, to be receiver [0015].  Xue does not expressly disclose first UE is a beam search transmitter, a beam search receiver

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “first UE is a beam search transmitter, a beam search receiver” as taught by Chae into Xue’s system with the motivation to allow a base station to select a pair of UEs and to enable the one of the UEs to initiate beam search to discover the other UE to allow the pair of UEs to establish D2D link faster.

	Regarding claims 3, 4, 13, 14, 23, 24, Xue discloses base station allocating PUSCH resource and PUDSCH resource to corresponding transmitting UE and receiving UE [0015], FIG. 2

	Regarding claims 5, 15, 25, Chae discloses base station provides indication of number of beams to be used in beam search procedure [0110]

	Regarding claims 8, 18, 28, Chae discloses UEs configured for receiving aperiodic nature of beam discovery resource(s) that correspond to cardinal directions and heading angle directions of UE/vehicle which would vary depending on type of road [0117]
	
Claims 9, 19, 29, 10, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue in view of Chae and in further view of Lu et al (USPN 2018/0219604).

	Regarding claims 9, 19, 29, combined system of Xue and Chae does not expressly disclose receiving information from the first UE or the second UE that indicates a beam failure has occurred

 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving information from the first UE or the second UE that indicates a beam failure has occurred” as taught by Lu into combined system of Chae and Xue’s with the motivation to allow a UE using a direct link with another UE to report possible out of range scenario and to rely and LTE communication via base station .

	Regarding claims 10, 20 combined system of Xue and Chae does not expressly disclose receiving a request from the first UE or the second UE for an additional beam search procedure
	Lu discloses UE notifying base station of beam failure and requests to activate backup beam [0070-0080], FIGs. 3-4
 	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement “receiving a request from the first UE or the second UE for an additional beam search procedure” as taught by Lu into combined system of Chae and Xue’s with the motivation to allow a UE to indicate beam failure to initiate beam recovery procedure with help from base station.

Allowable Subject Matter
Claims 6, 7, 16, 17, 26, 27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

	Subramanian et al (USPN 2016/0021549)	paragraph [0052], Figure 9

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI NGUYEN whose telephone number is (571)270-7632.  The examiner can normally be reached on M-F campus 10:30-5pm, telework 6pm-8pm| Telework count days.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI NGUYEN/Primary Examiner, Art Unit 2469